Citation Nr: 0211649	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  99-03 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

(The issues of entitlement to service connection for 
bilateral pes planus, for a nervous disorder, for a 
disability manifested by pain in the left side, and for a 
duodenal ulcer with gastric disturbances will be the subject 
of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Son


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.

This case comes before the Board of Veterans' Appeals (Board) 
by means of an December 1998 rating decision rendered by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

However, the Board finds that further development is still 
required with respect to the issues of entitlement to service 
connection for (1) bilateral pes planus; (2) a nervous 
disorder; (3) a disability manifested by pain in the left 
side; and (4) a duodenal ulcer with gastric disturbances.  As 
such, the Board is undertaking additional development with 
regard to these issues pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

A hearing was held before the RO in June 1999.  A transcript 
of the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  In June 1958, the RO notified the veteran that service 
connection for bilateral pes planus had been severed; he did 
not appeal the decision.

2.  Evidence received subsequent to the June 1958 RO decision 
is so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for bilateral pes planus.


CONCLUSION OF LAW

Evidence received since the June 1958 RO decision severing 
service connection for bilateral pes planus is new and 
material; the claim is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty of Notice and Assistance.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA),  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2001).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The new law also imposes a significant duty 
to assist the appellant with his claim and to provide him 
notice of evidence needed to support the claim.  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that a remand or additional development is 
not required in the present case with respect to the issue 
discussed herein.  The veteran has been notified on numerous 
occasions as to the evidence needed to support his claim.  
Also, because of the Board's decision below, any additional 
development would only needlessly delay the veteran's claim.

Reopening the claim.  Reopening a claim for service 
connection which has been previously and finally disallowed 
requires that new and material evidence be presented or 
secured since the last final disallowance of that claim.  
38 U.S.C.A. § 5108 (West 1991); Evans v. Brown, 9 Vet. 
App. 273, 285 (1996); see Graves v. Brown, 8 Vet. App. 522, 
524 (1996).

When considering whether new and material evidence has been 
presented or secured to reopen a claim, the law provides:

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108 (West 1991).

To determine whether new and material evidence has been 
presented or secured to reopen a claim, a two-step analysis 
must be conducted.  Evans, at 283; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  "First, it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material when 'the 
credibility of the [new] evidence' is presumed. . . .  
Second, if the evidence is new and material," the claim must 
be reopened and the former disposition reviewed based on all 
the evidence of record to determine the outcome of the claim 
on the merits.  Evans, at 283 (citations omitted); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see Duran v. Brown, 
7 Vet. App. 216, 220 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

New and material evidence means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it 
must be considered in order to 
fairly decide the merits of the 
claim.

38 C.F.R. § 3.156 (2001).  

Recently new VA regulations have been adopted which implement 
more stringent criteria to be met in order to reopen a 
previously denied claim with new and material evidence.  The 
newly adopted regulations specifically provide that:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New evidence 
means existing evidence not 
previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, relates 
to an unestablished fact necessary 
to substantiate the claim.  New and 
material evidence can be neither 
cumulative nor redundant of the 
evidence of record at the time of 
the last prior final denial of the 
claim sought to be reopened, and 
must raise a reasonable possibility 
of substantiating the claim.

66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R § 3.156(a)(2002)).

However, the new, more stringent, regulations are applicable 
to claims filed on and after August 29, 2001.  In the present 
case the veteran filed to reopen his claim for service 
connection for bilateral pes planus prior to this date, which 
means that he only needs to meet the old criteria to reopen 
his claim.  Under the less stringent criteria, the court has 
held that new and material evidence can be evidence which 
provides a more complete picture of the circumstances.  Hodge 
v. West, 155 F.3d 1356 (1998).  

The first question in determining whether the evidence is new 
and material is whether the newly presented evidence is 
actually "new" in the sense that it was not of record at 
the time of the last final disallowance of the claim and is 
not merely cumulative of other evidence of record.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996); Struck v. Brown, 9 Vet. 
App. 145, 151 (1996).  The second question is whether the 
evidence is "probative" of the issue at hand.  Evans, 9 
Vet. App. at 283.  Evidence is "probative" when it 
"tend[s] to prove, or actually prov[es] an issue."  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing BLACK'S 
LAW DICTIONARY 1203 (6TH ED. 1990).  If such evidence is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim," then the claim must be 
reopened.  Hodge v. West, 155 F.3d 1356 (1998); 38 C.F.R. 
§ 3.156(a).  When determining whether the veteran has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence since the 
last final denial of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996), Glynn v. Brown, 6 Vet. App. 523 (1994).

In the instant case, the RO severed service connection for 
bilateral pes planus in June 1958.  The veteran did not 
perfect an appeal of that decision, and it became final.  
38 U.S.C.A. § 7105(c) (West 1991).

The matter under consideration in this case is whether 
bilateral pes planus was either incurred during the veteran's 
active military service, or whether pre-existing pes planus 
was aggravated by this period of service.  For the veteran's 
claim to be reopened, evidence must have been presented, or 
secured, since the June 1958 RO decision which is relevant 
to, and probative of, this matter.

Relevant evidence of record at the time of the June 1958 RO 
rating decision consisted of the veteran's service medical 
records; a February 1948 VA examination; a February 1957 
outpatient treatment record from the Little Rock VAMC; and a 
December 1957 statement from G. L. Hardgrave, M.D.  With 
respect to the veteran's service medical records, his 
preinduction examination is negative for bilateral pes 
planus, but his discharge examination shows a notation of 
flat feet, second degree.  The aforementioned post-service 
records showed that the veteran was diagnosed with bilateral 
second degree pes planus.  The February 1948 VA examination 
reflects the veteran's complaint that he suffered from flat 
feet for many years, but could not remember how long.  At 
that time, the veteran reported that he never had any trouble 
with his feet while in service, nor at any time since then.  
Upon objective examination, there were no callous formations 
on the veteran's feet, but a moderate degree of pes planus 
was found.  Dr. Hardgrave, in the statement dated in December 
1957, reported that he had examined the veteran and found 
that the veteran was in need of arch supports and special 
shoes for flat feet.  The veteran's representative requested 
that the veteran be scheduled for examination to determine 
the degree of disability resulting from the veteran's flat 
feet.

The RO notified the veteran in February 1958 that upon review 
of the evidence of record it had been determined that his 
disability of flat feet was not incurred in or aggravated by 
his military service and that he had 60 days to submit 
evidence to show that service connection should not be 
severed.  In a statement dated in March 1958, the veteran's 
representative reported that the veteran stated that his feet 
did bother him considerably while on Leyte and Okinawa at 
which time his feet would get sore and ache and his legs 
would ache.  By the rating decision dated in June 1958, 
service connection was severed for bilateral asymptomatic pes 
planus, apparently based upon the veteran's report at the 
time of the February 1948 examination that he never had 
trouble with his feet while in service, nor at any time since 
then, and the fact that examination in 1948 was negative for 
callous formations on the veteran's feet.

Significantly, VA regulations provide that it is essential to 
make an initial distinction between bilateral flatfoot as a 
congenital or as an acquired condition.  The congenital 
condition, with depression of the arch, but no evidence of 
abnormal callosities, areas of pressure, strain or 
demonstrable tenderness, is a congenital abnormality which is 
not compensable or pensionable.  38 C.F.R. § 4.57.

Relevant evidence submitted since the June 1958 rating 
decision includes:  a November 1962 VA examination; lay 
statements from the veteran; and testimony at a hearing 
before the RO in June 1999.  This evidence is "new" because 
it was not before the RO when it severed service connection 
for bilateral pes planus in June 1958.  It is "material" 
because it bears directly and substantially upon the specific 
matter under consideration, i.e., whether bilateral pes 
planus was incurred or aggravated in service.  Specifically, 
at his June 1999 hearing, the veteran testified that his feet 
"got all broke out" from a nine mile march through grass 
and swamp during active duty.  He testified that some 
soldiers were sent to the hospital, but that he was told to 
rest for a few days to allow his feet to heal.  The veteran 
further testified that he did not have any problems with his 
feet prior to entry into service.  The November 1962 VA 
examination reflects the veteran's complaints of foot pain 
after standing too long.  On objective examination, the 
veteran's feet were pronated with bulging of inner borders, 
and the longitudinal arches were depressed.

The United States Court of Appeals for the Federal Circuit, 
in Hodge v. West, 155 F.3d 1356 (1998), pointed out that 
evidence is material if it provides "a more complete picture 
of the circumstances surrounding the origin of a veteran's 
injury or disability, even where it will not eventually 
convince the Board to alter its rating decision."  The 
veteran's additional evidentiary submissions, especially his 
sworn testimony, paint a broader picture of his disability 
picture and must be considered to render a fair decision.  
Accordingly, it is new and material, warranting a reopening 
of the claim.


ORDER

New and material evidence has been submitted and the claim 
for entitlement to service connection for bilateral pes 
planus is reopened.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

